Citation Nr: 0523582	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  01-00 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected low back strain, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran-appellant served on active duty from July 1995 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO) that denied the veteran's claim of 
entitlement to a disability evaluation in excess of 40 
percent for low back strain.  The veteran perfected an appeal 
of that decision.  

When this matter was last before the Board in July 2003, it 
was remanded to the RO for further development and 
readjudication.  In March 2005, following the completion of 
the requested development, a supplemental statement of the 
case was issued, and the case was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
herein has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim and the evidence necessary to substantiate it.

2.  The veteran's low back disorder is manifested by 
subjective complaints of intense pain, weakness, and easy 
fatigability, with objective evidence of significant spasms 
and tenderness, Magnetic Resonance Imaging (MRI) evidence of 
minimal lateral recess stenosis, and X-ray evidence of a 
normal lumbar spine.  There is no evidence of ankylosis, 
demonstrable deformity, or intervertebral disc involvement, 
nor is there evidence of radiculopathy or other neurologic 
deficit involving the veteran's low back.



CONCLUSION OF LAW

The criteria to warrant an evaluation in excess of 40 percent 
for service-connected low back strain have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (prior to Sept. 26, 2003); 
Diagnostic Code 5242 (effective Sept. 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an increased disability evaluation 
for a low back disorder, currently rated as 40 percent 
disabling.  He claims that he is unable to work because of 
the chronic pain in his back, and that the 40 percent rating 
is not enough compensation.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the May 2000 rating 
decision, November 2000 statement of the case, April 2002 
supplemental statement of the case, July 2004 supplemental 
statement of the case, and March 2005 supplemental statement 
of the case, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  The 
April 2002 supplemental statement of the case and March 2005 
supplemental statement of the case provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim, while the September 2002 supplemental statement of the 
case and July 2004 supplemental statement of the case 
provided the law and implementing regulations of the VCAA.  

Further, in the July 2003 remand, and in correspondence from 
the RO dated in January 2004, the veteran was advised of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claim, including which portion of the information and 
evidence was to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to an increased rating for the disability at 
issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in January 2004 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial to the veteran.

The Board also acknowledges that the January 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  

A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).  Essentially, throughout the course of this appeal, 
the RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran pertinent VA examinations in November 
1999 and January 2005.  38 U.S.C.A. § 5103A.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained, nor does it appear that there are any additional 
pertinent treatment records to be requested or obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to an increased rating 
for his service-connected back disorder.  Accordingly, the 
Board will proceed with appellate review.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for DC 5293, for intervertebral disc syndrome, were 
amended.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293).  The amendment was 
effective on September 23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Under the old version of Diagnostic Code 5293, a 40 percent 
evaluation required severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to 
Sept. 23, 2002).

Under the new version of Diagnostic Code 5293, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under Diagnostic Code 5292, severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (prior to Sept. 26, 2003).

Under Diagnostic Code 5295, a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 
26, 2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

The General Rating Formula for Diseases and Injuries of the 
Spine provide that:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine limited to not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

In addition, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a 60 percent 
evaluation

Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrant 
a 40 percent evaluation

Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent evaluation

Incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months 
warrant a 10 percent evaluation.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment .

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted.  A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

Prior to September 26, 2003, ankylosis of the lumbar spine at 
a favorable angle warrants a 40 percent evaluation.  
Ankylosis of the lumbar spine at an unfavorable angle 
warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2004).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2004).

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses evaluation of disorders of the spine, 
effective September 23, 2002, and September 26, 2003.  
Because the veteran's claim was filed before the regulatory 
changes occurred, he is entitled to consideration of both the 
old and revised regulations.  If a revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and the Board must apply only the earlier version(s) 
of the regulation for the period prior to the effective date 
of the change.

Factual Background

Service medical records reveal that the veteran was treated 
for chronic and recurrent pain in September 1995 following a 
fall on a slippery floor.  Treatment included physical 
therapy.  X-rays in March 1996 revealed minimal narrowing of 
the L5-S1 interspace.  

In a February 1997 rating decision, service connection was 
established for residuals of a back injury, and evaluated as 
10 percent disabling from August 1996.  

VA examination of the low back in September 1997 revealed 
limited range of motion, pain with movement, positive 
crepitation, muscle spasms, radiating pain down bilateral 
lower extremities and groin, with occasional difficulty 
urinating during back pain.  

Based upon the foregoing examination, in a September 1997 
rating decision, the disability rating for the veteran's low 
back, characterized therein as low back strain, was increased 
to a 40 percent rating. 

In February 1999, the veteran was involved in a motor vehicle 
accident resulting in bilateral patellar fractures and 
multiple fractures of the right femur requiring bone graft as 
well as internal fixation.  

VA examination of the low back in November 1999, revealed 
that the veteran had been on a walker since his February 1999 
motor vehicle accident, basically nonweight bearing on his 
right leg.  Upon physical examination, the examiner noted 
that range of motion of the low back was difficult to assess 
because of the veteran's multiple lower extremity injuries 
from the motor vehicle accident.  Range of motion, however, 
appeared to the examiner to be about 45 degrees of forward 
flexion with extension to 20 degrees and lateral bending to 
20 degrees.  Rotation was to 25 degrees with mild pain at the 
extremes of motion in his back.  X-rays showed normal bony 
alignment of the spine with disc spaces well-maintained.  
Following examination, the impression was lumbar strain, and 
possible L4 radiculopathy on the right with possible 
herniated nucleus pulposus on the right.  

Based upon the foregoing examination, a May 2000 rating 
decision continued the 40 percent disability evaluation for 
the service-connected low back disorder.  The veteran 
subsequently perfected an appeal of that decision.  

In July 2003, the Board remanded the matter to the RO for 
additional development.  That development included further 
examination for the specific purpose of determining whether 
the veteran had intervertebral disc involvement of the low 
back, and if so, whether such additional disability could be 
related to the veteran's service-connected low back disorder.  

In January 2005, the veteran underwent VA examination of his 
back pursuant to the Board's July 2003 remand.  The veteran's 
claims file was reviewed by the examiner in conjunction with 
that examination.  In the report of the examination, the 
veteran reported, by history, significant pain in his lower 
back.  The veteran's service-connected low back strain was 
noted, as were the multiple injuries to his hip and knees 
caused by a post-service motor vehicle accident.  It was 
further noted that the treatment of the injuries to the hip 
and knees included  multiple surgeries.  The veteran reported 
that he was unable to bend, stand, or ambulate, and that the 
pain in his back was 10 out of 10 in intensity.  He stated 
that at best he could ambulate approximately 10 to 11 feet 
without having to sit or lay down because of severe pain.  It 
was noted that the veteran had received physical therapy for 
his back, but had not had back surgery.

Examination revealed that the veteran was wheelchair bound.  
His posture was kyphotic when he attempted to stand.  On 
spine examination, the veteran had diffuse tenderness in the 
midline and paraspinal regions of his lower back.  Range of 
motion exercises were unable to be evaluated because of 
significant pain reported by the veteran.  The veteran had 
spasms in his low back and also had significant pain and 
fatigue with movement.  There was decreased sensation in the 
right lower extremity.  

Imaging studies noted that an MRI report from March 2001 
showed possible minimal lateral recess stenosis compressing 
the right L5 nerve root.  X-ray studies of the lumbar spine 
on the date of the examination, however, revealed a normal 
lumbar spine with good disk space, no kyphosis, no lordosis, 
no obvious degenerative changes, and good alignment without 
subluxation.  

The resulting diagnoses were chronic low back pain, and 
multiple other injuries including previous fractures of his 
hip, lower extremities, and knees.  The examiner remarked 
that the veteran had a significant amount of pain related to 
his multiple injuries, including those from his motor vehicle 
accident.  It was further noted that the veteran was unable 
to ambulate or perform range of motion exercises.  The 
examiner's evaluation of the imaging studies was that there 
were no acute abnormalities on his MRI, or on his plain film.  
The examiner concluded that it was not feasible to attempt 
with any medical certainty to relate the veteran's symptoms 
to his low back strain.  The examiner noted that the veteran 
had good motor strength on the left, but his right lower 
extremity was weak with only anti-gravity.  It was further 
noted that the veteran had a knee replacement and also 
fractures of multiple bones and hip.  The examiner opined 
that it was at least as likely as not that the veteran's 
current symptomatology could specifically be related to his 
low back strain.  The examiner explained that although the 
veteran does have tenderness in his lower lumbar spine, he 
did not feel that all these symptoms can be related to low 
back strain.  Finally, it was noted that the veteran had 
multiple co-existing pathologies.  

Analysis

Essentially, the veteran's claim for an increased rating in 
excess of a 40 percent disability evaluation for his low back 
strain turns upon whether there is medical evidence 
supporting a finding that the veteran has either unfavorable 
ankylosis of the lumbar spine, a demonstrable deformity of 
the lumbar spine, or intervertebral disc involvement that can 
be associated with his service-connected low back strain.  
Under the applicable schedular criteria noted above, it is 
only such pathology that would provide the veteran with a 
higher disability rating than the current 40 percent 
evaluation.  Following a review of the complete record, 
including the veteran's statements, and both private and VA 
medical records in the claims file, the Board concludes that 
the veteran's service-connected low back disorder is not 
productive of any of the symptomatology that would afford him 
a higher rating under the prior or more recently established 
schedular criteria.  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2004).  The history of low back complaints 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.

In this case, the 40 percent evaluation currently in effect 
is the maximum schedular evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The currently assigned 40 percent 
evaluation is also the maximum available based on limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

As detailed above, during the course of the veteran's appeal, 
regulations underwent significant changes as to how the 
veteran's lumbar disability, characterized as lumbar strain 
with degenerative changes, is evaluated.  Prior to September 
26, 2003 under Diagnostic Code 5295 for lumbar strain, the 
rating schedule provides no more than a 40 percent 
evaluation.  If evaluated under the criteria for lumbar spine 
severe limitation of motion, Diagnostic Code 5292, the rating 
schedule still provides for no more than a 40 percent 
evaluation unless there is demonstrable deformity of a 
vertebra from fracture, something the evidence does not show.  
A longitudinal review of the evidence, including x-ray 
studies, and an MRI fail to show any indication of a 
demonstrable deformity.  For the most part, the veteran's low 
back has been shown to be normal during such studies.   

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2004), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a disability evaluation higher than the assigned 40 
percent.  With respect to whether a higher evaluation can be 
assigned based upon the presence of ankylosis, it is noted 
that "ankylosis" is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The claims 
file contains competent and probative evidence that the 
veteran retains motion in his spine.  Although the veteran 
was unable to perform range of motion testing in the most 
recent examination in 2005, some motion was noted, albeit 
accompanied by pain and fatigability.  This motion clearly 
negates the possibility that there was ankylosis of the low 
back, unfavorable or otherwise.  As the veteran's lumbar 
spine is not ankylosed, application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 is not warranted.  

The Board has considered application of Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome, but notes that 
there is no evidence to establish the presence of a severe 
intervertebral disc syndrome such as to provide for an 
increased evaluation pursuant to Diagnostic Code 5293.  
Although the November 1999 VA examination suggested the 
possibility of intervertebral disc involvement, further VA 
examination in 2005 was conducted for the specific purpose of 
verifying that possibility, and clearly ruled it out.  X-ray 
studies of the lumbar spine on the date of the examination 
revealed a normal lumbar spine with good disk space.  The 
diagnosis did not include reference to intervertebral disc 
involvement.  

The Board notes that the veteran does have multiple 
disabilities, many of which are due to a post-service motor 
vehicle accident, and are not service connected.  Even if the 
Board were to rate the back disability as though all symptoms 
present are service connected, however, it would not form the 
basis for a higher rating for the low back disorder.  
Additionally, despite the veteran's subjective complaints 
over the years, those complaints at times have not been 
supported by objective findings of back/spinal pathology.

As noted, on September 23, 2002, new regulations went into 
effect.  With these new regulations, it became possible to 
evaluate intervertebral disc syndrome based upon both 
orthopedic and neurological manifestations.  As discussed 
above, however, there is no evidence of such neurological 
manifestations.  It is again noteworthy that X-ray studies in 
1999 and 2005 showed that the disc spaces were adequately 
maintained.  In any event, the competent and probative 
evidence does not show persistent symptoms compatible with 
sciatic neuropathy, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
only little intermittent relief from symptoms, consistent 
with pronounced intervertebral disc syndrome.  

Under rating criteria for the lumbar and thoracic spine which 
went into effect on September 26, 2003, a 50 percent 
evaluation could not be assigned unless there is unfavorable 
ankylosis of the thoracolumbar spine.  As noted above, 
ankylosis of the spine has never been shown.  

In summary, the Board finds that the veteran's low back 
disorder is manifested by subjective complaints of intense 
pain, weakness, and easy fatigability, with objective 
evidence of significant spasms and tenderness, MRI evidence 
of minimal lateral recess stenosis, and X-ray evidence of a 
normal lumbar spine.  There is no evidence of ankylosis, 
demonstrably deformity, or intervertebral disc involvement in 
the veteran's low back; nor is there evidence of 
radiculopathy or other neurologic deficit involving the low 
back.  

These manifestations are not productive of a disability 
evaluation in excess of 40 percent under the applicable 
diagnostic criteria.  38 C.F.R. §§  4.71a, Diagnostic Codes 
5292, 5293, 5295 (prior to Sept. 26, 2003); Diagnostic Code 
5242 (effective Sept. 26, 2003).

Under certain circumstances, entitlement to an extraschedular 
evaluation may be referred to the Director of Compensation 
and Pension Service.  The RO has determined that such a 
referral would not be appropriate in the veteran's case.  The 
Board has the authority to review that decision on appeal.  
In consideration of all of the evidence of record, the Board 
agrees with the decision of the RO and concludes that 
referral for application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. §§ 3.321(b), 4.16 (2004).  
The evidence does not show that the low back disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  As noted above, the medical examiners in 1999 and 
2005 found that the veteran was significantly impaired, but 
attributed the veteran's overall impairment to his combined 
disabilities, both service connected and nonservice 
connected.  There is no indication that the veteran is unable 
to work because of his low back disorder or that he has been 
hospitalized at any point solely because of it.  The Board 
concludes that the veteran is adequately compensated through 
the schedular rating assigned, and therefore, referral for an 
extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
appropriate.  

In conclusion, it is important to recognize in this analysis 
that a 40 percent disability evaluation recognizes 
considerable impairment.  It is also noteworthy that the 
veteran has other significant nonservice-connected 
disabilities that affect his ability to work.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for service-connected 
low back strain is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


